Title: To George Washington from Brigadier General Anthony Wayne, 4 December 1777
From: Wayne, Anthony
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] 4th Decr 1777

I am not for a Winters Campaign in the Open field—the Distressed and naked State of your Troops will not admit of it.
But if taking post at Willmington & the Villages in it’s Vicinity—or Hutting at the Distance of about Twenty Miles West of Phila. (which will not only support the Honor & Reputation of Your Army in the eyes of the Enemy—and the States of Europe—but will give Confidence to America and cover this Country against the Horrid rapine and Devestation of a Wanton Enemy)—be Deemed making a Winters Campaign—I am then for it, upon every principal of Honor—policy and Justice.
The probability of a Successful Attack upon Phila. during the Winter—depends so much on time Season and a variety of Other Circumstances, that calling out the Militia in General, may not be Strictly Warrantable.
Notwithstanding I wish to see a proper Number of them always hanging on the Skirts of the Enemy—to prevent any small parties from Committing Depredations—to save the Continental Troops from that fatigue and should the Enemy move out in force, to give timely notice of their Approach and to Assist in their Repulse. I am your Excellencies Most Obt and very Humbe Sert

Anty Wayne B.G.

